229 Ga. 255 (1972)
190 S.E.2d 54
GASTON
v.
CALDWELL.
27209.
Supreme Court of Georgia.
Submitted May 8, 1972.
Decided June 15, 1972.
Joseph S. Gaston, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Dorothy T. Beasley, Assistant Attorneys General, for appellee.
GRICE, Presiding Justice.
This review involves the denial of an application for the writ of habeas corpus which asserts that petitioner's detention is illegal in three particulars. Upon an examination of the record, we have concluded that the sentence imposed upon the petitioner was not invalid for any reason assigned.
1. The complaint that jurors opposed to capital punishment were excluded because of their scruples against such punishment is not meritorious. There is no showing of what transpired as to the selection of jurors in petitioner's trial. Furthermore he received a sentence of twenty years confinement, not the death penalty, and therefore is not in a position to make this contention. Walker v. State, 225 Ga. 734 (1) (171 SE2d 290); Fountain v. State, 228 Ga. 306 (185 SE2d 62).
2. Likewise there is no validity to the complaint that Georgia law requires trial judges to instruct the jury that the defense of alibi should be disregarded and not considered.
3. Nor is there any merit to petitioner's averment that he was mentally incompetent to stand trial and that the trial judge failed to make any determination of such competency. The record as to what transpired in the trial *256 court is devoid of anything pertaining to mental incompetency of the petitioner. He was represented by counsel. No special plea of insanity was filed.
For the foregoing reasons the habeas corpus court was correct in denying the writ of habeas corpus and in remanding the petitioner to the custody of the respondent warden.
Judgment affirmed. All the Justices concur.